IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-10061
                          Summary Calendar



                     UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

                               versus

                        LARRY MORENO MARQUEZ,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 6:97-CR-81-18-C
                      --------------------
                        October 17, 2000

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Larry Moreno Marquez, Texas prisoner #845763, appeals the

denial of his “Motion for Expedition” seeking a transfer from

state prison to federal prison to serve his concurrent sentences

for conspiracy and possession of controlled substances with the

intent to distribute.     Because Marquez seeks to challenge the

execution of his sentence, the proper procedural vehicle for his

claim is a petition pursuant to 28 U.S.C. § 2241.   United States v.

Tubwell, 37 F.3d 175, 177 (5th Cir. 1994).          Because pro se

pleadings must be liberally construed as seeking the proper remedy,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-10061
                                -2-

the court will treat Marquez’s motion as one coming under § 2241.

See United States v. Robinson, 78 F.3d 172, 174 (5th Cir. 1996).

     Marquez argues that he should be transferred because he will

not receive credit for his federal sentence until he is in federal

custody.   However, a district court is not authorized to compute

service credit under § 3585; credit awards are to be made by the

Attorney General, through the Bureau of Prisons.   United States v.

Dowling, 962 F.2d 390, 393 (5th Cir. 1992).        Prior to seeking

judicial review of credits under § 3585(b), prisoners are required

to exhaust their administrative remedies.    See id.    There is no

indication in the record that Marquez has requested that the Bureau

of Prisons credit his federal sentence for the time he is serving

in the state facility. Accordingly, we MODIFY the district court’s

judgment to reflect the denial as without prejudice for failure to

exhaust administrative remedies, see McGrew v. Texas Bd. of Pardons

& Paroles, 47 F.3d 158, 161 (5th Cir. 1995), and AFFIRM the

judgment as modified.

     MODIFY JUDGMENT; AFFIRM AS MODIFIED.